CARPENTER, J.
These cases grew out of an accident happening in the town of Barrington on the 23rd day of December, 1926, at about 6:25 A. M. The three cases were tried together before a jury and the jury returned a verdict for the plaintiffs in the sum of $5,000 in the case of Michele Geremia et al. against the defendant, a verdict for the plaintiff in the sum of $500 in the case of Aügelina Cár-dente against the defendant, and a verdict for the plaintiff in the sum of $184 in the case of Cesare Cárdente against the defendant. In each ease the defendant filed a motion for a new trial, alleging the usual grounds.
If appeared from the evidence that a taxicab owned by the Yellow Cab Company of Rhode Island was being driven on the main road through Barrington, going in the direction of Warren; that three girls were walking down the road on the right hand side of the road and' in the travelled way; that a short distance before they reached the railroad crossing near the Barrington railroad station they were run into from the rear by the taxicab. One of the girls was not injured. Another girl, Jennie Geremia, was killed, and her death is the basis for the action of Michele Geremia and Marianna Geremia, father and mother of the deceased girl. The evidence disclosed that Jennie Geremia was employed in the cloth room of the Warren Mfg. Company and received in wages at that mill from $12 to $15 a week, and that previously she had worked in the National India Rubber Company at Bristol and has there received from $14 to $25 a week. The evidence also disclosed that the money expended for her personally amounted to from $5 to $6 weekly. Upon this evidence the jury based its verdict as to the amount of damages in the sum of $5,006.
Angelina Cárdente, another one of the girls, was injured and was taken to a hospital in Fall River. It appeared that she sustained bruises to her body and suffered a concussion of the brain, remaining unconscious for several days. Upon these injuries the jury based its verdict for pain and suffering to the amount of $500.
The case of Cesare Cárdente is an action brought by the father of Angelina Cárdente, who was a minor a‘t the time of the injury and at the time of the bringing of her suit, she having brought her suit by her next friend for expenses incurred and loss of wages as a result of her illness. The evidence showed doctors’ bills and loss of wages to the amount of $184, and upon this evidence the jury based its verdict in this case in the sum of $184.
The jury was justified in the amount of damages in all three cases, and the Court does not feel that the amounts awarded were excessive. At the time *156of the accident the girls were going to work. They were walking on the right hand side of the road. Evidence tended to show that they were walking in the road because the sidewalks were impassable' because of large quantities of snow and slush deposited on the sidewalk. The cab was going the same way the girls were and struck them from the rear. The driver of the cab maintained he could not and did not see them until within a few feet, and then he did everything he could to stop and could not. There was other evidence pro and con as to the due care of the girls and as to the negligence of the driver of the cab. The due care of the girls and the negligence of the driver in this case were purely questions of fact for the jury, and the Court feels that the evidence justified the verdicts in each case as to liability. ’Substantial justice has been done and the motion for a new trial in each case is denied.
For plaintiffs: Pettine, Godfrey & Cambio.
For defendant: Fitzgerald & Higgins.